DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the August 17, 2020 Office Action, filed November 17, 2020, is acknowledged.  Applicants previously canceled claims 3-4 and 8-13.  Applicants amend claims 1 and 14.  Thus, claims 1-2 and 5-7, and 14-20 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed August 17, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
	The Information Disclosure Statement filed November 17, 2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, and 14-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by Applicants’ amendments.
The instant specification, as well as the provisional and PCT specifications to which the instant application claims priority, as originally filed does not provide support for the invention as now claimed:  1) ”using a computing device to control the valve” or 2) “calculations, performed by the computing device using a rate reduction model” (claim 1) or “a computing device to calculate pathogen inactivation in the fluid for the period of time using a rate reduction model” (claim 14).  The specification does not provide sufficient blazemarks, nor direction for the instant methods encompassing the above-mentioned limitations, as currently recited.  
Specifically, the specification does not disclose a computing device that controls the valve opening or closing.  The specification discloses only that the valves are thermally actuated, and appear to be dependent solely upon the temperature of the fluid in the system.  In addition, the specification does not disclose that the calculations made by the computing device use a rate reduction model.  The specification discloses only that there is a computing device that can perform calculations, not that these calculations are made using a rate reduction model.  Nor is the term “rate reduction model” disclosed in or defined by the specification.  
Thus, the instant claims now recite limitations which were not disclosed in the specification as-filed, and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, which did not appear in either the instant specification, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. § 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 5-7, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (18(5) Applied Microbiology 889-892 (1969)) and Zenker et al. (66(9) Journal of Food Protection 1642-1649 (2003)) and Koutchma et al. (43 Canadian Biosystems Engineering 3.1-3.8 (2001)) in view of Wright (UK Patent Application Publication No. 2 469 321, published October 13, 2010, and cited in the Information Disclosure Statement filed May 16, 2016) and Anderson et al. (Proceedings of the 1996 Annual Conference 184-188 (1996), and cited in the Information Disclosure Statement filed July 7, 2020).  This rejection is modified as necessitated by Applicants’ amendments.
Stroup discloses a two-phase tubular heat exchanger for microbial thermal inactivation, to give exposures times and temperatures in the range of high temperature, with holding temperatures of 50 - 72 °C (abstract).  Stroup discloses measuring temperatures and the temperature profile of the system (page 890, column 1, third paragraph and Table 1).  Stroup discloses the thermal inactivation of viruses (pathogens) over time, which is interpreted as calculating the pathogen population continuously (Figure 3).
Zenker discloses a continuous-flow ultrasound temperature treatment of liquid foods to inactivate (decontaminate) liquid foods, where E. coli and L. acidophilus were inactivated (abstract).  Zenker discloses that evaluation was dependent upon temperature and time-dependent process lethality, with the degree of bacterial inactivation being determined (abstract).  Zenker discloses that the inactivation rate of ultrasound assisted thermal treatment was synergistic, with the effect being detected in a temperature range of 48 to 67 °C for E. coli and 52 to 60 °C for L. acidophilus (page 1644, column 2 and Figure 1).
Koutchma discloses a method of microbial destruction in continuous flow microwave and conventional heating systems (abstract).  Koutchma discloses that a variety of temperatures were tested E. coli destruction measured (abstract and pages 3.2 to 3.3 and Figures 2-4).  Koutchma discloses kinetic information relating to microbial destruction (page 3.3).
Stroup, Zenker, and Koutchma disclose a variety of continuous flow methods of heat inactivation of pathogens, including bacteria and viruses.
Stroup, Zenker, and Koutchma fail to explicitly disclose or suggest solar collection using a parabolic mirror.  Stroup, Zenker, and Koutchma fail to explicitly disclose or suggest temperature determinations at a plurality of locations of the system, where pathogen reductions are accumulated during a series of time-varying temperatures.  Stroup, Zenker, and Koutchma fail to disclose using a computing device to control the valve opening and closing based upon calculations made by the computing device.
Wright discloses a method of inactivating pathogens in water where the liquid (water) is conveyed by a first pipe (i.e., an elongated flow element) to a predetermined temperature and released through an exit port of the pipe when the water is above the predetermined temperature (abstract and page 8, lines 20-28).  Wright discloses that the water can be heated using solar rays, and that the heating section comprises a parabolic reflector (i.e., a parabolic mirror) (abstract and page 8, line 30 to page 9, line 4).  Wright discloses that one target temperature of the water is 72 °C, and that the water temperature can be raised by 50 °C (page 13, lines 2-13).  Wright discloses that the system comprises a pump to move the water, which is interpreted as a fluid control system (page 18, line 29 to page 19 line 15).  Wright discloses that the system has a thermostat that reacts to changes in the temperature of the water (page 22, lines 1-4).  Wright discloses that releasing the water depends upon the temperature of the water, and can also depend upon time, visual, or other observation of temperature, which is interpreted as including a valve for the water release, which may be located at a variety of locations in the system (page 21, lines 7-14).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Wright’s continuous flow system using solar collection and a parabolic mirror to inactivate the pathogens using Anderson’s time-varying temperatures, as disclosed by Stroup, Zenker, and/or Koutchma because this provides a passive method of applying heat to inactivate pathogens, and accumulate these pathogens until able to release the water, which is desirable for use in situations where electric power is not readily available or easily accessible.  This allows the pathogens of Stroup, Zenker, Koutchma, and Anderson to be inactivated using a more readily available heat source.
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the temperatures at a variety of locations and times, according to Anderson, and over the length of the fluid heating system disclosed and suggested by Stroup, Zenker, Koutchma and Wright, in order to ensure that the temperature is appropriate at all locations of the system, and can adjust to varying temperatures, according to Wright, which provides for a more consistent, reproducible, and accurate method for inactivating pathogens in fluids that will be ingested or come into contact with people and/or animals in order to avoid any potential illnesses caused by those pathogens.
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a computing device in order to use calculations relating to the pathogen inactivation systems disclosed and suggested by Stroup, Zenker, Koutchma, Wright, and See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA 1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stroup, Zenker, and Koutchma in view of Wright and Anderson, as applied to claims 1-2. 5-7, and 10-18 above, and further in view of Brokaw (U.S. Patent No. 4,098,264, issued July 4, 1978).  This is a new rejection necessitated by Applicants’ amendments.
Stroup, Zenker, Koutchma, Wright, and Anderson disclose and suggest a pathogen inactivation method, as discussed above.
Stroup, Zenker, Koutchma, Wright, and Anderson fail to explicitly disclose or suggest a solar collector having an elongated fluid flow element arranged along a focal axis of the collector.
Brokaw discloses a solar apparatus for heating liquids, such as water (abstract).  Brokaw discloses a solar collector, with the main heating tube position at the focal axis of the parabolic reflector (column 1, lines 48-56, column 3, lines 15-50 and Figure 1).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention in position the flow tube along the focal axis of the solar collector according to Brokaw for use in the method disclosed and suggested by Stroup, Zenker, Koutchma, Wright, and Anderson because this provides for more efficient heat collection, which in turn provides a more stable temperature variable, which is useful for destroying pathogens in a fluid via heat.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-2, 5-7, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 14/954,292 (reference application).  This rejection is modified as necessitated by Applicants’ amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘292 application and the instant application claim methods of providing a fluid heating system, which can be used to inactivate pathogens.  While the ‘292 application fails to disclose calculating temperatures at a plurality of locations, receiving data regarding pathogen inactivation, and determining the level of pathogen inactivation, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine these parameters because this will enable one to determine the effectiveness of the pathogen inactivation method of the ‘292 application.  Use of the computing device is merely an automation of the process and providing an automated means to control a valve rather than the thermally controlled valves would have been obvious to one with ordinary skill in the art.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA 1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
 	Regarding the rejection of claims 1-2, 5-7, and 10-18 under 35 U.S.C. § 103, Applicants assert that none of Stroup, Zenker, Koutchma, or Wright calculating an actual pathogen population of a fluid based on time-varying temperatures (claim 1) or varying temperature measurements (claim 14).
	To begin, the rejection, as set forth above, is based upon references that, taken together, discloses use of time-varying temperatures over different locations in the system in order to inactivate pathogens in water.  As stated previously, it is the combination of Stroup, Zenker, and Koutchma with Wright and Anderson that renders the claims obvious.
Again, it is noted that energy balance data includes the measurement of temperature over the device, which is clearly disclosed by Wright.  Further, Wright also notes that a thermostat is present, which reacts to changes in temperature, which is interpreted as time-varying temperatures, as well as varying temperatures being measured.  The presence of the thermostat provides for measurement of temperatures that are variable over time, and which can adjust the temperature of the system.  In addition, Wright discloses that releasing the water depends upon the temperature of the water, and can also depend upon time, visual, or other observation of temperature, which is interpreted as measuring the temperature over a plurality of locations and times, and that the temperature can vary over time, which provides a further variable for the release of treated water.  Further, this is interpreted as being able to alter the fluid holding for as long as it’s needed to inactivate the pathogens.  While Wright does disclose that the pathogens are killed rapidly, it is still disclosed that the temperatures are monitored and that release of the fluid depends on the temperature, which can vary, as well as time and other parameters.  As stated previously, it is noted that the instant specification recites that performing energy balance includes receiving temperature data, which, as discussed above, is disclosed by Wright.  Further, each of Stroup, Zenker, Koutchma, and Anderson disclose inactivation of pathogens in fluid systems where the inactivation is based upon temperature.  While those temperatures appear to be 
While Applicants assert that the references do not disclose that pathogen inactivation calculations can be calculated at temperatures below a threshold temperature during a series of varying temperatures, Anderson is cited for varying temperatures for pathogen inactivation over a period of time, which is deemed to read on the claim limitations “pathogen inactivation calculations that accumulate pathogen reductions during a series of time-varying temperatures of the fluid.”  However, the claim does not recite any threshold temperatures that can be used as a basis for pathogen reductions and/or accumulation during a period of time.
Regarding the use of a computing device to control the opening and closing of the valve, it is noted that use of the computing device is merely an automation of the process and providing an automated means to control a valve rather than the thermally controlled valves would have been obvious to one with ordinary skill in the art.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA 1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In addition, using the computing device to provide for calculations of pathogen inactivation using a rate reduction model is not deemed to impart nonobviousness to the claims.  For example, there no specified calculations that are indicative of a rate reduction model, or of any model.  While the specification does include certain equations upon which the pathogen inactivation can be based, these equations are not limitations found in the presently pending claims.
Therefore, absent any evidence to the contrary, which Applicants have still not provided, the claimed invention is deemed obvious over the cited prior art.  Applicants have yet again provided only See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Further, new claim 20 is also deemed to be obvious over the combination of Stroup, Zenker, Koutchma, Wright, and Anderson for the same reasons as discussed above.
For all these reasons, and those listed above, the combination of Stroup, Zenker, and Koutchma in view of Wright and Anderson (and Brokaw) is deemed to render the instant claims obvious.

Claim 19 requires positioning of the elongated fluid flow element along a focal axis of the solar collector.  This limitation is provided by Brokaw.  Therefore, for the reasons listed previously and above, the combination of Stroup, Zenker, Koutchma, Wright, Anderson, and Brokaw is deemed to render instant claim 19 obvious.

Regarding the non-statutory double patenting rejection of claims 1-2, 5-7, and 14-20, Applicants note that they will address this rejection at the time allowable subject matter is indicated.  Therefore, this rejection is maintained, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636